— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered May 7, 1986, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
The showup procedure was proper inasmuch as it was conducted shortly after the crime to quickly confirm or dispel the officer’s reasonable suspicion that the defendant was the perpetrator (see, People v Hicks, 68 NY2d 234).
We also find that the circumstantial evidence established the defendant’s guilt beyond a reasonable doubt (see, People v Benzinger, 36 NY2d 29).
Although the prosecutor improperly characterized the issues raised by the defense as "smoke screens to divert [the jury’s] attention from the real issues” (see, People v Ortiz, 125 AD2d 502), given the strong evidence against the defendant and the limited nature of the remark we find that the error was harmless (see, People v Wood, 66 NY2d 374).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, J. P., Thompson, Lawrence and Eiber, JJ., concur.